           Case 2:20-cr-00327-GMN-EJY Document 19 Filed 12/08/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702-388-6336
 5   jared.l.grimmer@usdoj.gov

 6   Attorneys for Plaintiff
     The United States of America
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       Case No. 2:20-cr-00327-GMN-EJY-00059-
                                                    VCF0000-XXX
10                  Plaintiff,                       Motion to Unseal Case

11          v.

12   CATARINO CHAVEZ-GONZALEZ,
       aka “Catarino Chavez,”
13
                   Defendant.
14

15

16          The United States of America, by and through its attorneys, Nicholas Trutanich,

17   United States Attorney, and Jared L. Grimmer, Assistant United States Attorney, moves

18   for entry of the proposed Order unsealing the above-captioned case.

19          In support of its motion, the Government states:

20      1. On or about October 29, 2020, a Complaint was filed with the Court, charging Mr.

21   Chavez-Gonzalez with violation of 8 U.S.C. § 1326(a), Deported Alien Found in the

22   United States. See ECF No. 1, 2:20-mj-00947-NJK.

23

24
           Case 2:20-cr-00327-GMN-EJY Document 19 Filed 12/08/20 Page 2 of 3




 1      2. Mr. Chavez-Gonzalez made an initial appearance before the Court on or about

 2   November 2, 2020, and was ordered detained, pending trial. Id. at ECF Nos. 6, 15. Mr.

 3   Chavez-Gonzalez remains detained by the U.S. Marshals Service.

 4      3. Mr. Chavez-Gonzalez has signed a plea agreement with the United States, and this

 5   Court has set a change of plea hearing for December 30, 2020. This case was not sealed

 6   when it was before the Magistrate Court, but when set before this Court, it was designated

 7   as sealed.

 8      4. Therefore, the United States moves this Court to unseal the above-captioned case, in

 9   that keeping it sealed is not necessary.

10          DATED this 7th day of December, 2020.

11                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
12

13                                                     //s//
                                                ______________________________
14                                              JARED L. GRIMMER
                                                Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24


                                                  2
           Case 2:20-cr-00327-GMN-EJY Document 19 Filed 12/08/20 Page 3 of 3




 1

 2                           UNITED STATES DISTRICT COURT
 3
                                  DISTRICT OF NEVADA

 4   UNITED STATES OF AMERICA,                       Case No. 2:20-cr-00327-GMN-EJY----
 5                  Plaintiff,                       Order Unsealing Case
 6          v.

 7   CATARINO CHAVEZ-GONZALEZ,
       aka “Catarino Chavez,”
 8
                           Defendant.
 9

10

11          Upon consideration and review of the Government’s motion:

12          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

13   v. Catarino Chavez-Gonzalez, is unsealed.

14          DATED this 8th day of December, 2020.

15                                                   By the Court:

16
                                                     ________________________________
17                                                   Honorable Elayna J. Youchah
                                                     United States Magistrate Judge
18

19

20

21

22

23

24


                                                 3
